On Petition for a Rehearing.
McMahan, C. J.
Appellant contending that the judgment from which - this appeal is prosecuted is a final judgment from which an appeal lies insists that we erred in dismissing the appeal. In support of this contention appellant cites several cases from Georgia and Smith v. Graves (1915), 59 Ind. App. 55, 108 N. E. 168.
The appeals in the Georgia cases were sustained *279under a statute which authorized an appeal when the judgment is final, “or final as to some material party thereto,” §6138 Park’s Ann. Code 1914, and are not in point. In Smith v. Graves, supra, the plaintiff recovered a judgment against two of three defendants. The plaintiff was satisfied with this judgment. He had a right to dismiss as to the third defendant. By not objecting to the form of the verdict and by not insisting on a verdict as to the third defendant, he thereby voluntarily elected to accept a verdict against the two, so that as to plaintiff the judgment rendered on the verdict became final, and he could not thereafter prosecute the action against the remaining defendant. As was said by the court in that case “appellee can have one satisfaction for the damages, if any, sustained by him.” Under the circumstances in that case the judgment became -a final judgment from which the defendants against whom it was taken could appeal. They could not complain that judgment was not also obtained against a coparty. The appeal in that case was by the defendants.
In the instant case the plaintiff is appealing from a judgment based on a verdict that failed to find on all the issues as to all the parties and where no objection was made’ in the trial court to the form of the verdict. Had appellant filed a motion for a venire de novo and reserved an exception to the overruling of that motion a different question would be presented. For cases holding the judgment is not final from which an appeal will lie see Indianapolis Traction, etc., Co. v. Holtzclaw (1907), 40 Ind. App. 311, 81 N. E. 1084; Groot v. Oregon, etc., R. Co. (1908), 34 Utah 152, 96 Pac. 1019; Carmichael v. City of Texarkana (1902), 116 Fed. 845, 54 C. C. A. 179, 58 L. R. A. 911; Menge v. Warriner (1903), 120 Fed. 816, 57 C. C. A. 432.
Petition for rehearing denied.